DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. 
In response to the applicants argument filed on 05/04/2021, the applicant argues that the interpretation of “separably adding the resolution information to generate the primary feature” is not equivalent to modifying the resolution in order to generate the primary feature. The examiner believes that this interpretation is proper because the definition of “separably” means with possibility of separation or individuation. Modifying the resolution in order to generate the primary feature would fall under individually adjusting the resolution which is generating a primary feature of the object. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. US PG-Pub (US 20170053409 A1, as cited in the IDS filed on 09/06/2018).
Regarding Claim 8, Yamamoto teaches an intelligent imaging device (Fig. 1) comprising: at least an imaging device (Fig. 1, ¶[0020], The information processing system includes a plurality of imaging apparatuses (cameras) 101, 102, and 103 and an object identification apparatus 105.);
at least one memory storing instructions (¶[0024] The ROM 202 is a non-volatile memory and may store a program and data necessary for executing a process based on the program by the CPU 201.);and at least one processor configured to execute the instructions to (Fig. 2, ¶[0023] The CPU 201 executes a command in accordance with a program stored in the ROM 202 or the RAM 203.);
detect an object from an image captured by the imaging unit (¶[0034], The object detecting/tracking unit 302 performs processing for detecting an object from an image acquired from the image capturing unit 301.),and generate area information and resolution information, the area information indicating an area where the object is present, the resolution information pertaining to resolution of the object (¶[0034], The object detecting/tracking unit 302 utilizes the classifier to acquire positional coordinates and size information of an object in the image acquired from the image capturing unit 301 for detection processing. The object detecting/tracking unit 302 may perform the same processing for detecting the position and size of a region of the object. ¶[0045], the reliability calculating unit 309 defines the reliability for each attribute element and calculates it based on the total number of frames (or number of frames) used for calculating a feature amount or the resolution of a region (target region) of the object from which the feature amount is extracted. The reliability calculating unit will generate the resolution information of the region consisting of the object); and extract, from the image within an area defined by the area information, a feature indicating a feature of the object in consideration of the resolution information (¶[0037] The feature amount extracting unit 303 extracts a feature amount of an object from a target region in an image based on the positional coordinates of the object included in the object information. A feature amount of an object may be a color, a brightness, or an edge, for example, extracted from a target region.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US PG-Pub (US 20170053409 A1, as cited in the IDS filed on 09/06/2018) in view of Matsushita et al. US PG-Pub (US 20080253660 A1, as cited in the IDS filed on 09/06/2018).
Regarding Claim 1, Yamamoto teaches an object feature extraction device (Fig. 1) comprising: at least one memory storing instructions (Fig. 2, ¶[0024] The ROM 202 is a non-volatile memory and may store a program and data necessary for executing a process based on the program by the CPU 201.); detect an object from an image (¶[0034], The object detecting/tracking unit 302 performs processing for detecting an object from an image acquired from the image capturing unit 301.),
and generate area information indicating an area where the object is present(¶[0034], The object detecting/tracking unit 302 utilizes the classifier to acquire positional coordinates and size information and resolution information pertaining to resolution of the object (¶[0045], the reliability calculating unit 309 defines the reliability for each attribute element and calculates it based on the total number of frames (or number of frames) used for calculating a feature amount or the resolution of a region (target region) of the object from which the feature amount is extracted. The reliability calculating unit will generate the resolution information of the region consisting of the object.) ; and extract, from the image within an area defined by the area information, a feature indicating a feature of the object in consideration of the resolution information (¶[0037] The feature amount extracting unit 303 extracts a feature amount of an object from a target region in an image based on the positional coordinates of the object included in the object information. A feature amount of an object may be a color, a brightness, or an edge, for example, extracted from a target region.).
Yamamoto does not explicitly teach extract from the image within an area defined by the area information, a primary feature, and generate the feature indicating the feature of the object by separably adding the resolution information to the primary feature.
Matsushita, teaches extract from the image within an area defined by the area information, a primary feature, and generate the feature indicating the feature of the object by separably adding the resolution information to the primary feature. (¶[0045], An image feature parameter extraction unit 106 extracts image feature parameters from a region specified based on region information using a reduced document image having the resolution selected by the image resolution selection unit 105. An image feature parameter registration unit 107 stores or registers the image feature parameters extracted using the image feature parameter extraction unit 106. The Examiner interprets “separably adding the resolution information” as modifying the resolution to generate the feature from the primary feature. Based on that interpretation, the prior art discloses a feature parameter extraction unit that will extract the feature from the region in the image and then adjust the resolution based on the resolution selection unit and store and generate the image feature parameter in the registration unit.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Matsushita to Yamamoto such that the processor is capable of generating the feature of an object by adjusting the resolution of the original object. One skilled in the art would have been motivated to modify Yamamoto in this manner in order to reduce load of extraction processing. (Matsushita, ¶[0007])
Regarding Claim 3, the combination of Yamamoto and Matsushita teaches the object feature extraction device according to claim 1, where Yamamoto further teaches wherein the at least one processor is further configured to generate the feature indicating the feature of the object by converting, based on the resolution information, a feature extracted from the image within the area defined by the area information (¶[0038], The feature amount extracting unit 303 may extract a feature representing the age, sex, height, clothes, or body shape of an object. The presence/absence of a bag, sunglasses, a beard and the age, sex, height, clothes, and body shape will collectively called as a feature identification category (category). The feature identification category is usable for identifying a feature of an object. The feature amount extraction unit is capable of extracting certain features of the target object such as clothes and body shape and a feature identification category is used to identify the feature extracted.).
Regarding Claim 4, the combination of Yamamoto and Matsushita teaches the object feature extraction device according to claim 3, where Yamamoto further teaches wherein the at least one processor is further configured to acquire a likelihood, based on the resolution information, with respect to the feature extracted from the image within the area defined by the area information (¶[0045] The reliability calculating unit 309 calculates (or derives) a reliability for a feature amount managed by the feature amount managing unit 308. The reliability here is a numerical value indicative of the probability of success of identification of an object in the processing for identifying an object based on an update feature amount.),
and generate the feature indicating the feature of the object, based on the acquired likelihood(¶[0048] The feature-identification-category-based feature amount 405 manages feature amounts for each feature identification category. The reliability calculating unit 309 provides an updated feature amount and the reliability for the feature amount to the feature amount managing unit 308. The feature amounts managed by the feature amount managing unit 308 are represented by values in a range of 0 to 1 extracted by the feature amount extracting unit 303 in the feature-identification-category-based feature amount 405. The feature identification category uses the reliability results to generate and update the feature identification category of the detected object.).
Regarding Claim 5, the combination of Yamamoto and Matsushita teaches the object feature extraction device according to claim 1, where Yamamoto further teaches wherein the at least one processor is further configured to make the feature consist of likelihoods output by a discriminator for a plurality of subareas included in the image within the area defined by the area information, the discriminator being learned for each resolution indicated by the resolution information (¶[0042] The category determining unit 306 determines the feature identification category from the type of the classifier utilized by the feature amount extracting unit 303. For example, the category determining unit 306 may determine that the feature identification category is the presence/absence of a beard in a case where a classifier for detecting the presence/absence of a beard is utilized. The category determining unit 306 provides the acquired discrimination result of the feature identification category to the feature amount updating unit 307. The category determining unit based on the output for the type of classifier used by the feature amount extraction unit will be able to determine which feature from the image falls in which category.).
Regarding Claim 6, the combination of Yamamoto and Matsushita teaches the object feature extraction device according to claim 1, where Yamamoto further teaches wherein the at least one processor is further configured to: determine by comparing features from time series of images within areas defined by the area information, an identical object between images of different points of time(¶[0033], The image capturing unit 301 is configured to sequentially acquire images (image data) captured at predetermined time intervals by the imaging apparatuses 101 to 103 each having a lens and an imaging sensor and provide them to the object detecting/tracking unit 302. The images obtained by the object detecting/tracking unit are time series images. ¶[0049] The object identifying unit 310 reads out feature amounts from the feature amount managing unit 308, calculates a distance between objects (inter-object distance) to acquire a similarity, and identification is performed based on the similarity. The object identifying unit will compare the features obtained from the feature amount managing unit and will determine if the objects are identical.),
and generate and output a tracking identifier to identify the identical object (¶[0065], As a result of the comparison, the object identifying unit 310 may manage information regarding identified objects by changing the ID of the object to the identified ID in the object information managing unit configured to manage information regarding the identified object. If the identified objects are the same the object identifying unit will update the tracking ID of the object.);
group the primary feature calculated by the feature extraction means based on the area information, the resolution information, and the tracking identifier (¶[0059] Here, referring to FIG. 5 and FIG. 6, which will be described below, a track ID is identification information added to one object (or one human figure). For example, the object detecting/tracking unit 302 adds identification information to each detected object. A camera ID is identification information by which an imaging apparatus is identifiable. The term “score” refers to a similarity between objects. Fig. 6, shows the object being grouped by region, tracking id and reliability by feature category. The reliability is calculated by resolution of the target region of the object.).estimate an original feature based on the primary feature acquired from an area having a higher resolution in a group, learning how a value of the estimated original feature varies with resolution, and feedback a learning result to the feature extraction means (¶[0045] The reliability calculating unit 309 defines the reliability for each attribute element and calculates it based on the total number of frames (or number of frames) used for calculating a feature amount or the resolution of a region (target region) of the object from which the feature amount is extracted. The reliability calculating unit 309 may calculate the reliability based on both of the total number of frames (or number of frames) from which the feature amount is calculated and the resolution of the target region. The reliability calculating unit will calculate the reliability of the feature based on resolution of the target region. ¶[0046], The reliability calculating unit 309 may cumulatively calculate the reliabilities to gradually increase the reliability or may re-calculate the reliability every time and keep low reliability if every calculated reliability is low. Here, as the number of frames increases, the reliability increases because more information can be collected. As the resolution increases, the reliability increases. As the reliability unit processes more frames the reliability increases and it is determined that if the resolution of the feature increases in the image then the reliability also increases.). 
Regarding Claim 9, while Yamamoto teaches an object feature extraction method (Fig. 7) comprising: 
detecting an object from an image (Fig. 7, ¶[0068] In S102, the object detecting/tracking unit 302 performs processing for detecting an object from the acquired image),
and generating area information indicating an area where the object is present, (Fig. 7, [0069] Next, in S103, the object detecting/tracking unit 302 executes tracking processing to track the object based on the acquired object information. ¶[0034], The object detecting/tracking unit 302 may perform the same processing for detecting the position and size of a region of the object. As described in ¶[[0034], the object detecting/tracking unit will determine the position and size/resolution of a region of the object) ; 
and resolution information pertaining to resolution of the object (¶[0045], the reliability calculating unit 309 defines the reliability for each attribute element and calculates it based on the total number of frames (or number of frames) used for calculating a feature amount or the resolution of a region (target region) of the object from which the feature amount is extracted. The reliability calculating unit will generate the resolution information of the region consisting of the object);and extracting, from the image within an area defined by the area information, a feature indicating a feature of the object in consideration of the resolution information(Fig. 7, [0070] Next, in S104, the feature amount extracting unit 303 extracts a feature amount of the object based on the acquired object information. ¶[0037] The feature amount extracting unit 303 extracts a feature amount of an object from a target region in an image based on the positional coordinates of the object included in the object information. A feature amount of an object may be a color, a brightness, or an edge, for example, extracted from a target region. As described in ¶[0037], once an object is tracked the feature amounts extracting unit will extract the positional coordinates of the object and from the target region will extract feature amounts.).
Yamamoto does not explicitly teach extract from the image within an area defined by the area information, a primary feature, and generate the feature indicating the feature of the object by separably adding the resolution information to the primary feature.
Matsushita, teaches extract from the image within an area defined by the area information, a primary feature, and generate the feature indicating the feature of the object by separably adding the resolution information to the primary feature. (¶[0045], An image feature parameter extraction unit 106 extracts image feature parameters from a region specified based on region information using a reduced document image having the resolution selected by the image resolution selection unit 105. An image feature parameter registration unit 107 stores or registers the image feature parameters extracted using the image feature parameter extraction unit 106. The Examiner interprets “separably adding the resolution information” as modifying the resolution to generate the feature from the primary feature. Based on that interpretation, the prior art discloses a feature parameter extraction unit that will extract the feature from the region in the image and then adjust the resolution based on the resolution selection unit and store and generate the image feature parameter in the registration unit.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Matsushita to Yamamoto such that the processor is capable of generating the feature of an object by adjusting the resolution of the original object. One skilled in the art would have been motivated to modify Yamamoto in this manner in order to reduce load of extraction processing. (Matsushita, ¶[0007])
Regarding Claim 11, the combination of Yamamoto and Matsushita teaches the object feature extraction method according to claim 9, where Yamamoto further teaches wherein the extracting includes generating the feature indicating the feature of the object by converting, based on the resolution information, a feature extracted from the image within the area defined by the area information (¶[0042] The category determining unit 306 determines the feature identification category from the type of the classifier utilized by the feature amount extracting unit 303. For example, the category determining unit 306 may determine that the feature identification category is the presence/absence of a beard in a case where a classifier for detecting the presence/absence of a beard is utilized. The category determining unit 306 provides the acquired discrimination result of the feature identification category to the feature amount updating unit 307. The category determining unit based on the output for the type of classifier used by the feature amount extraction unit will be able to determine which feature from the image falls in which category.).
Regarding Claim 12, the combination of Yamamoto and Matsushita teaches the object feature extraction method according to claim 11, where Yamamoto further teaches wherein the extracting includes acquiring a likelihood, based on the resolution information, with respect to the feature extracted from the image within the area defined by the area information (¶[0045] The reliability calculating unit 309 calculates (or derives) a reliability for a feature amount managed by the feature amount managing unit 308. The reliability here is a numerical value indicative of the probability of success of identification of an object in the processing for identifying an object based on an update feature amount.),and generating the feature indicating the feature of the object, based on the acquired likelihood (¶[0048] The feature-identification-category-based feature amount 405 manages feature amounts for each feature identification category. The reliability calculating unit 309 provides an updated feature amount and the reliability for the feature amount to the feature amount managing unit 308. The feature amounts managed by the feature amount managing unit 308 are represented by values in a range of 0 to 1 extracted by the feature amount extracting unit 303 in the feature-identification-category-based feature amount 405. The feature identification category uses the reliability results to generate and update the feature identification category of the detected object.).
Regarding Claim 13, the combination of Yamamoto and Matsushita teaches the object feature extraction method according to claim 9, where Yamamoto further teaches wherein the extracting includes making the feature consist of likelihoods output by a discriminator for a plurality of subareas included in the image within the area defined by the area information, the discriminator being learned for each resolution indicated by the resolution information (¶[0042] The category determining unit 306 determines the feature identification category from the type of the classifier utilized by the feature amount extracting unit 303. For example, the category determining unit 306 may determine that the feature identification category is the presence/absence of a beard in a case where a classifier for detecting the presence/absence of a beard is utilized. The category determining unit 306 provides the acquired discrimination result of the feature identification category to the feature amount updating unit 307. The category determining unit based on the output for the type of classifier used by the feature amount extraction unit will be able to determine which feature from the image falls in which category).

Regarding Claim 14, the combination of Yamamoto and Matsushita teaches the object feature extraction method according to claim 9, where Yamamoto further teaches further comprising: determining, by comparing features from time series of images within areas defined by the area information, an identical object between images of different points of time(¶[0033], The image capturing unit 301 is configured to sequentially acquire images (image data) captured at predetermined time intervals by the imaging apparatuses 101 to 103 each having a lens and an imaging sensor and provide them to the object detecting/tracking unit 302. The images obtained by the object detecting/tracking unit are time series images. ¶[0049] The object identifying unit 310 reads out feature amounts from the feature amount managing unit 308, calculates a distance between objects (inter-object distance) to acquire a similarity, and identification is performed based on the similarity. The object identifying unit will compare the features obtained from the feature amount managing unit and will determine if the objects are identical.),and generating and outputting a tracking identifier to identify the identical object (¶[0065], As a result of the comparison, the object identifying unit 310 may manage information regarding identified objects by changing the ID of the object to the identified ID in the object information managing unit configured to manage information regarding the identified object. If the identified objects are the same the object identifying unit will update the tracking ID of the object.);and grouping the primary feature calculated by the extracting the feature based on the area information, the resolution information, and the tracking identifier (¶[0059] Here, referring to FIG. 5 and FIG. 6, which will be described below, a track ID is identification information added to one object (or one human figure). For example, the object detecting/tracking unit 302 adds identification information to each detected object. A camera ID is identification information by which an imaging apparatus is identifiable. The term “score” refers to a similarity between objects. Fig. 6, shows the object being grouped by region, tracking id and reliability by feature category. The reliability is calculated by resolution of the target region of the object.).estimating an original feature based on the primary feature acquired from an area having a higher resolution in a group, learning how a value of the estimated original feature varies with resolution, and feeding back a learning result to the extracting the feature (¶[0045] The reliability calculating unit 309 defines the reliability for each attribute element and calculates it based on the total number of frames (or number of frames) used for calculating a feature amount or the resolution of a region (target region) of the object from which the feature amount is extracted. The reliability calculating unit 309 may calculate the reliability based on both of the total number of frames (or number of frames) from which the feature amount is calculated and the resolution of the target region. The reliability calculating unit will calculate the reliability of the feature based on resolution of the target region. ¶[0046], The reliability calculating unit 309 may cumulatively calculate the reliabilities to gradually increase the reliability or may re-calculate the reliability every time and keep low reliability if every calculated reliability is low. Here, as the number of frames increases, the reliability increases because more information can be collected. As the resolution increases, the reliability increases. As the reliability unit processes more frames the reliability increases and it is determined that if the resolution of the feature increases in the image then the reliability also increases.).
Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US PG-Pub (US 20170053409 A1, as cited in the IDS filed on 09/06/2018) in view of Matsushita et al. US PG-Pub (US 20080253660 A1, as cited in the IDS filed on 09/06/2018) in view of Brown et al. US PG-Pub (US 20120026335 A1).
Regarding Claim 7, while Yamamoto teaches an object tracking system including a first object feature extraction device (Fig. 1, 101) and a second object feature extraction device (Fig, 1, 102) each of which is the object feature extraction device according to claim 1, comprising:	at least one second processor configured to execute the instructions(¶[0084], An embodiment of the present invention may be implemented by processing performed by reading out and executing the program by one or more processors in a computer in the system or apparatus.)
they do not explicitly teach at least one second memory storing instructions and a first feature in an area of an object detected from a first image by the first object feature extraction device, the first feature including first resolution information;  perform matching between a second feature including second resolution information and a first feature including the first resolution information, the first feature read from the at least one second memory, the second feature being a feature in an area of an object detected from a second image by the second object feature extraction device, the second image being different from the first image, and determine if objects are identical to each other in consideration of the first resolution information and the second resolution information.
Brown teaches at least one second memory storing instructions and a first feature in an area of an object detected from a first image by the first object feature extraction device, the first feature including first resolution information (¶[0007] One or more embodiments of the invention or elements thereof can be implemented in the form of a computer product including a tangible computer readable storage medium with computer useable program code for performing the method steps indicated. Furthermore, one or more embodiments of the invention or elements thereof can be implemented in the form of an apparatus including a memory and at least one processor that is coupled to the memory and operative to perform exemplary method steps. The invention will store feature vectors in memory from the cameras and the image of the object when detected by a camera all used to perform matching.)
perform matching between a second feature including second resolution information and a first feature including the first resolution information, the first feature read from the at least one second memory, the second feature being a feature in an area of an object detected from a second image by the second object feature extraction device, the second image being different from the first image, and determine if objects are identical to each other in consideration of the first resolution information and the second resolution information (¶[0019] Further, one or more embodiments of the invention use a feature for matching a person tracked in one camera with other people (for example, the same person) tracked on other cameras using a set of fine-grained person attributes. Additionally, as further detailed herein, a technique and/or algorithm for matching people across cameras based on a set of fine-grained parts and attributes detectors is used, wherein the detectors are learned from large amount of training data (for example, using Adaptive Boosting (Adaboost) learning, thus being robust to lighting and viewpoint changes. [0020] In one or more embodiments of the invention, as noted herein, matching people across cameras can also include a matching algorithm using the geometric configuration of the cameras (including time information) and a set of fine-grained person attributes. Also, one or more embodiments of the invention can include using a human parsing process and/or a methodology applying for both tracking and human parsing. Further, a weighted vector distance matrix and a threshold can be used, for example, in conjunction with a comparison method to determine if the person in camera A corresponds to the person in camera B. The invention uses feature vectors from both the cameras to compare with each other and if the vectors match then it is determined person in camera A matches the person in Camera B. The attribute detectors described in the art are a set of trained images with different resolution levels used in the matching process.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Brown to Yamamoto and Matsushita in order to determine if the objects are identical in different images obtained. One skilled in the art would have been motivated to modify Yamamoto and Matsushita in this manner in order to match an individual tracked in one of the two or more cameras with an individual tracked in one or more other cameras of the two or more cameras. (Brown, ¶[0006])
Regarding Claim 15, while Yamamoto teaches the first feature is a feature in an area of an object detected from a first image, includes the first resolution information, and is stored in the feature (¶[0037] The feature amount extracting unit 303 extracts a feature amount of an object from a target region in an image based on the positional coordinates of the object included in the object information. A feature amount of an object may be a color, a brightness, or an edge, for example, extracted from a target region. The first feature extracted from the object includes the region and position of the object and the resolution of the object.) 
They do not explicitly teach an object tracking method performing matching between a first feature and a second feature each of which is extracted by the object feature extraction method according to claim 9, the object tracking method comprising: performing matching between a second feature and a first feature including first resolution information, the first feature read from feature storage, and determining if objects are identical to each other in consideration of the first resolution information and the second resolution information, wherein the second feature is a quantity in an area of an object detected from a second image different from the first image, and includes second resolution information.
Brown teaches an object tracking method performing matching between a first feature and a second feature each of which is extracted by the object feature extraction method according to claim 9,
the object tracking method comprising: performing matching between a second feature and a first feature including first resolution information, the first feature read from feature storage, and determining if objects are identical to each other in consideration of the first resolution information and the second resolution information (Fig. 1, ¶[0032], step 122 includes comparing feature vector 1 with feature vector 2 via use of a matching module as well as receiving input from a learning module 124 in the form of determinations of weights and thresholds for matching. The invention uses feature vectors from Camera A and B and uses learned attribute detectors of various resolutions and does matching to determine if the object being track is identical to each other),wherein the second feature is a quantity in an area of an object detected from a second image different from the first image, and includes second resolution information (¶[0018] One or more embodiments of the invention can be implemented in connection with a set of surveillance cameras with non-overlapping fields of view. The invention suggests the usage of surveillance cameras with non-overlapping field of views for detecting an object from an image.  ¶[0030] Additionally, FIG. 1 depicts camera B 110 which captures images, leading to the steps of person detection 112 (via a person detection module), person tracking 114 (via a person tracking module) and human parsing 116 (via use of fine-grained attribute (for example, beard, eyeglasses, hat, etc.) detector modules). This sequence produces feature vector 2 in conjunction with the use of detector confidence values. Camera B will capture the image and a person tracking module will detect the person and human parsing will detect the attributes/features of the person and use store it in a feature vector.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Brown to Yamamoto and Matsushita in order to determine if the objects are identical in different images obtained. One skilled in the art would have been motivated to modify Yamamoto and Matsushita in this manner in order to match an individual tracked in one of the two or more cameras with an individual tracked in one or more other cameras of the two or more cameras. (Brown, ¶[0006])
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663